Title: From George Washington to Nathanael Greene, 21 March 1781
From: Washington, George
To: Greene, Nathanael


                  
                     
                     My dear Sir
                     Head Quarters New Windsor 21st March 1781
                  
                  I returned the last Evening from Newport to which place I had been upon a visit to the Count de Rochambeau.  I have, since my last of the 28th of Feby, received yours of the 9th 15th and 28th of the same month—the last releived me from much anxiety by informing me that you had saved all your Baggage—Artillery and Stores notwithstanding the hot pursuit of the Enemy and that you in turn were following them—I most sincerily hope your reinforcements may be such as will enable you to prevent their taking a post in the upper Country, and hinder the disaffected from joining them—You may be assured that your Retreat before Lord Cornwallis is highly applauded by all Ranks and reflects much honor on your military Abilities.
                  In my last I informed you of the detachment which had marched towards the Chesapeak under the command of the Marquis.  I at that time expected that only a detachment of the French Fleet would have gone round, but the Admiral and General afterwards determined upon sending the whole with a detachment of between eleven and twelve hundred Grenadiers and Light Infantry—They sailed the 8th in the Evening from Newport—The British from Gardiners Bay the 10th in the Morning.  Much will depend upon which Fleet reaches the Chesapeak Bay first—A reinforcement either for Lord Cornwallis or Arnold sailed from New York the 13th their numbers said to be about 1500.
                  From what I saw and learned while at the Eastward I am convinced the Levies will be late in the Feild and I fear very deficient of the requisition—My regard for the public good and my inclination to promote your Success will prompt me to give every assistance and to make every diversion in your favor, but what can I do if I am not furnished with the means?  I most anxiously await the event of the present operation in Virginia.  If attended with Success it may have the happiest influence upon our southern affairs by leaving the force of Virginia free to act—For while there is an Enemy in the heart of a Country you can neither expect Men or supplies from it in that full and regular manner in which they ought to be given.
                  I had promised myself the pleasure of paying Mrs Greene a visit at Coventry—But the important intelligences which might be every moment expected from the southward determined me not to go a Mile out of the line of communication.
                  Great Britain has made herself another enemy by a declaration of War against Holland.  This has been announced in form in the New York Papers.  With the sincerest Esteem I am My dear Sir Yr most obt and hble Servt
                  
               
                     Majr Genl Greene
                     
                  
               